17‐0410 
Telian v. Town of Delhi, et. al 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          

                                   SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 16th day of January, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   CHRISTOPHER F. DRONEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
Ernie Telian,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐0410 
 
Town of Delhi, Peter Bracci, John Mathiesen, 
Sherri Telian,   
                   Defendants‐Appellees, 
 

                                         1
John Doe No. 1, John Doe No. 2, John Doe No. 3, 
John Doe No. 4, John Doe No. 5, 
                   Defendants. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                              Albert J. Millius, Jr., Hinman, 
                                            Howard & Kattell, LLP, Binghamton, 
                                            NY. 
 
FOR APPELLEES:                              Stephen J. Gaba (Adam L. Rodd, on 
                                            the brief), Drake Loeb, PLLC, New 
                                            Windsor, NY, for Town of Delhi, 
                                            Peter Bracci, and John Mathiesen. 
                                            Ryan E. Manley, Harris, Conway & 
                                            Donovan, PLLC, Albany, NY, for 
                                            Sherri Telian.     
 
         Appeal from a judgment of the United States District Court for the 
Northern District of New York (McAvoy, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

      Plaintiff‐appellant Ernie Telian appeals from a May 13, 2015 Order of the 
United States District Court for the Northern District of New York dismissing, on 
a motion under Fed. R. Civ. P. 12(b)(6), his malicious prosecution claim, and from 
a January 14, 2017 Order dismissing his equal protection and conspiracy claims, 
pursuant to a motion under Fed. R. Civ. P. 56.    Telian argues on appeal that: (1) 
the underlying criminal action against him which forms the basis of his malicious 
prosecution claim was terminated in his favor; (2) the district court ignored 
disputed material facts in his equal protection claim and drew every inference in 
the defendants’ favor, in violation of Fed. R. Civ. P. 56; and (3) since the dismissals 
must be reversed as to his malicious prosecution and equal protection claims, his 
conspiracy claim should be reinstated.    We assume the parties’ familiarity with 

                                          2
the underlying facts, the procedural history, and the issues presented for review. 
        
       1.    As to the malicious prosecution claim, Telian argues that the district 
court incorrectly determined that the underlying criminal matter was not 
terminated in his favor.1   

       “We review the grant of a motion to dismiss de novo, accepting as true all 
factual claims in the complaint and drawing all reasonable inferences in the 
plaintiff’s favor.”      Fink v. Time Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 
2013).    “In order to prevail on a § 1983 claim against a state actor for malicious 
prosecution, a plaintiff must show a violation of his rights under the Fourth 
Amendment, and establish the elements of a malicious prosecution claim under 
state law.” Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002) (internal citations 
omitted).    To establish a malicious prosecution claim under New York law, a 
plaintiff must demonstrate that: (1) a proceeding was commenced or continued 
against him, (2) with malice and without probable cause, and (3) was terminated 
in his favor.    Id.     
        
       The underlying criminal matter in Telian’s malicious prosecution claim was 
not terminated in his favor.    While the County Court did reverse the Justice 
Court’s decision finding Telian liable for building code violations, the Town of 
Delhi then appealed the County Court’s decision.    So the County Court’s 
decision did not end the litigation, it remained a live controversy.    Final 
termination occurred when the Town and Telian entered into a “Stipulation of 
Settlement.”    Joint App’x at 251‐52.    Under the Settlement, (1) the Town agreed 
to withdraw two appeals in cases against Telian, as well as move to vacate a prior 
judgment against Telian, and (2) Telian “sought and obtained compliance” with 
the relevant building and zoning laws, despite his earlier claim that, because he 


1  Counsel for appellant characterized the malicious prosecution claim as a “Due 
Process Claim” in Telian’s opening brief, but requests that the Court ignore the 
error and evaluate the claim as one for malicious prosecution.    Because 
defendants treated the claim as one for malicious prosecution in their briefs, there 
is no prejudice in treating the claim as one for malicious prosecution on appeal.   
See Johnson v. City of Shelby, 135 S. Ct. 346, 346‐47 (2014). 

                                         3
did not own the property, he was under no obligation to do so.    Id.    In return, 
the parties would “mutually agree to withdraw[] the appeals in the above 
captioned matters[.]”    Id. at 251.    “A termination is not favorable to the accused . 
. . if the charge is withdrawn or the prosecution abandoned pursuant to a 
compromise with the accused,” Rothstein v. Carriere, 373 F.3d 275, 286 (2d Cir. 
2004) (internal citation and quotation marks omitted, alteration in original), and 
that is exactly what occurred here: the Town withdrew its appeal against Telian 
pursuant to a compromise with him.2 
          
         2.     Telian next argues that, in dismissing his equal protection claim, the 
district court ignored disputed material facts and resolved fact questions that 
should have been left to a jury.    See Fed. R. Civ. P. 56.   
 
         We review the grant of summary judgment de novo, drawing all factual 
inferences in favor of the non‐moving party.    Sousa v. Marquez, 702 F.3d 124, 127 
(2d Cir. 2012); see also Lederman v. N.Y.C. Depʹt of Parks & Recreation, 731 F.3d 
199, 202 (2d Cir. 2013).    Summary judgment is appropriate when “the record 
taken as a whole could not lead a rational trier of fact to find for the non‐moving 
party.”    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 
(1986). 
 
           Telian argues that he was subject to selective enforcement, in violation of 
the Equal Protection clause.    “To prevail on a claim of selective enforcement,” 
plaintiffs must demonstrate: “(1) that they were treated differently from other 
similarly situated individuals, and (2) that such differential treatment was based 
on impermissible considerations such as race, religion, intent to inhibit or punish 
the exercise of constitutional rights, or malicious or bad faith intent to injure a 
person.”    Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001) 
(internal citation and quotation marks omitted); see also Vill. of Willowbrook v. 

2  Telian, while acknowledging that no precedent in this Circuit aids his 
argument, urges the Court to follow the lead of two Connecticut State Trial 
Courts whose decisions he argues support the conclusion that withdrawals of 
appeals pursuant to a stipulation with the accused constitutes favorable 
termination.    We instead rely on precedent in this Court. 

                                           4
Olech, 528 U.S. 562, 564 (2000) (“successful equal protection claims brought by a 
‘class of one’” must allege that the plaintiff has “been intentionally treated 
differently from others similarly situated and that there is no rational basis for the 
difference in treatment”).   
 
       “[C]lass‐of‐one plaintiffs must show an extremely high degree of similarity 
between themselves and the persons to whom they compare themselves.”   
Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006).    In order to 
demonstrate sufficient similarity to a comparator, the plaintiff must establish that: 
 
              (i) no rational person could regard the circumstances of the plaintiff 
              to differ from those of a comparator to a degree that would justify the 
              differential treatment on the basis of a legitimate government policy; 
              and (ii) the similarity in circumstances and difference in treatment 
              are sufficient to exclude the possibility that the defendants acted on 
              the basis of a mistake. 

Id. (internal citation omitted). 
 
       The district court considered whether a reasonable juror could conclude 
that that Telian and his comparators were similarly situated, and identified a 
rational basis for every instance of differential treatment with a comparator.    In 
doing so, the district court did not rely on any disputed fact; rather, it relied on 
facts which Telian did not contest below, or on appeal.    We agree with the 
district court’s conclusion: no reasonable juror could find that Telian and all but 
one of his comparators were similarly situated.    While Telian argues that 
whether a person is similarly situated is a question for the jury, a court “may 
grant summary judgment in a defendantʹs favor on the basis of lack of similarity 
of situation . . . where no reasonable jury could find that the persons to whom the 
plaintiff compares itself are similarly situated,” as occurs here.    Id.    As to the 
one similarly situated individual, Sherri Telian, the Town did not treat her 
differently from Ernie Telian: the Town charged her with violations of the 
building code, brought her case to trial, and sought a conviction in her case.    No 
reasonable juror could conclude that under these circumstances, the Town 
defendants treated Sherri and Ernie Telian differently. 

                                          5
 
      3.      The district court dismissed Telian’s conspiracy claim because the 
underlying malicious prosecution and equal protection claims were also 
dismissed.    Telian’s only argument on appeal is that if we reverse either his 
malicious prosecution or equal protection claims, we must also reinstate his 
conspiracy claim.    Since we affirm the district court as to both of Telian’s 
substantive claims, we affirm the dismissal of the conspiracy claim as well.   
 
      Accordingly, the judgment of the district court is hereby AFFIRMED.       

       

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




                                        6